DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s claim submission filed on 12/7/2020.  Currently claims 1-20 are pending and claims 1, 11, and 20 are independent. 

Priority
Priority is acknowledged to provisional application 62/688,590 filed on 6/22/2018.
	
	
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/3/2019, 11/12/2019, 7/8/2020, and 11/17/2020 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely a system/machine.  Claim 11 and its dependent claims (claims 12-19) are directed to a statutory category, namely a method.  Claim 20 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to optimize the dispatching and routing of transportation rides for customers.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a dispatcher might perform for a taxi company.  The abstract 
Step 2A (Prong 2):  Independent claims 1, 11, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processor…memory…User device…Network system…computer-readable medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 add the additional element which recites in part “User interface…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2-4, 9, 10, 12-14, and 19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processor…memory…User device…Network system…computer-readable medium…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (optimize the dispatching and routing of transportation rides for customers) on a general purpose computer (See ”  
Dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 also include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 include the additional element which recites in part “User interface…”  This is similar to the additional elements that are addressed above in claims 1, 9, and 15, and is not significantly more because this is merely the software and/or hardware components used to implement the abstract idea (optimize the dispatching and routing of transportation rides for customers) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2-4, 9, 10, 12-14, and 19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal et al. (USPGPUB 2019/0205812) in view of Liu et al. (USPGPUB 2016/0321566).
Regarding claims 1, 11, and 20, Afzal discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media), the network system comprising: one or more processors; and one or more memory resources storing instructions (Afzal ¶103 - In one or more embodiments, the computer readable storage media 908 is configurable to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein) that, when executed by the one or more processors of the network system, cause network system to: receive, at a query receipt time- over a network from a user device of a first user, query data corresponding to a pre-request query for the network-based service, and indicating a start location and a service location (Afzal ¶42 - the transportation matching system application 120a installed on the requestor computing device 118a detects a session event (304). In one or more embodiments, as mentioned above, session events include, but are not limited to, an application open event, a set pickup event, a set destination event); and identifying, during an optimization time window, a service provider for the first user (Afzal ¶2 - conventional systems typically only account for, and match, transportation requests received within a limited window of time
Afzal lacks in response to receiving the query data, determine whether to perform request optimization for the first user based, at least in part, on the start location, the service location, and the first query receipt time; and in response to receiving a first request from the user device of the first user, process the first request at a request processing time that is based on the determination of whether to perform request optimization for the first request, including: based on determining to perform request optimization for the first user, a service provider for the first user, the service provider being identified to contemporaneously provide service for the first request and at least a second request for the network-based service from a second user.
Liu, from the same field of endeavor, teaches in response to receiving the query data, determine whether to perform request optimization for the first user based, at least in part, on the start location, the service location, and the first query receipt time (Liu ¶87- At operation 804, the ride-sharing server 208 determines whether other users with similar rental criteria are available to share a rental vehicle 102) ; and in response to receiving a first request from the user device of the first user, process the first request at a request processing time that is based on the determination of whether to perform request optimization for the first request, including: based on determining to perform request optimization for the first user, a service provider for the first user, the service provider being identified to contemporaneously provide service for the first request and at least a second request for the network-based service from a second user (Liu Fig. 8 - Liu ¶88- At operation 806, the ride-sharing server 208 requests for users to rent-share a vehicle 102…At operation 808, the ride-sharing server 208 determines whether the joint rental group 358 is confirmed…At operation 810, the ride-sharing server 208 rents a vehicle 102 to the joint rental group 358).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 2 and 12, Afzal in view of Liu discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches determining the optimization time window based on the start location, the service location, and the query receipt time (Liu ¶62 - a user traveling alone may also desire to share costs with other users. To do so, the user may provide information about the intended usage of the desired vehicle 102, which may allow the ride-sharing server 208 to match the user together with other users having similar requirements. For instance, the user may utilize the trip-planning application 170 to specify the information to the ride-sharing server 208, such as the trip origin location 324 and trip destination location 326, maximum costs, as well as other trip requirements); and determining to perform request optimization based on a comparison of the query receipt time and the optimization time window (Liu ¶87- At operation 804, the ride-sharing server 208 determines whether other users with similar rental criteria are available to share a rental vehicle 102).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 3 and 13, Afzal in view of Liu discloses determining to perform request optimization based on the query receipt time being within a threshold time value of a start time of the optimization time window (Afzal ¶21 - the transportation matching system can reserve the matched provider for only a predetermined amount of time (e.g., 8 seconds) {i.e. threshold}. If the transportation matching system receives the expected transportation request in that amount of time, the transportation matching system dispatches the reserved provider computing device. If the transportation matching system does not receive the expected transportation request in that amount of time, the transportation matching system can release the provider computing device from reserved status).  
Regarding claims 4 and 14, Afzal in view of Liu discloses determining whether query receipt time is within the optimization time window (Afzal ¶24 - if the determined likelihood is high and/or the time-to-request is within a threshold amount of time (e.g., 10 seconds) {i.e. within window}, the transportation matching system can provide information to the requestor computing device that identifies the preliminarily matched provider).
Liu further teaches automatically perform request optimization for the first user (Liu ¶43 - automatically finding ride-share partners while traveling).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 5 and 15, Afzal in view of Liu discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches in response to determining to perform request optimization, transmit a set of content data to the user device to enable the user device to present a set of user interface features to enable the first user to either accept or decline request optimization (Liu Fig. 5); and wherein request optimization for the first user is performed in response to receiving data from the user device indicating acceptance by the first user to perform request optimization (Liu ¶88 - Responsive to accepting or rejection inclusion in the upcoming joint rental group 358, the trip-planning application 170 may be configured to send the response to confirm or deny inclusion in the rent-sharing to the ride-sharing server 208 for processing).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 6 and 16, Afzal in view of Liu discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches the set of user interface features includes a prompt for the first user to either accept or decline request optimization in requesting the network-based service (Liu Fig. 5), the prompt displaying (i) a first estimated time of arrival at the service location and a first cost for requesting the network-based service associated with accepting request optimization, and (ii) a second estimated time of arrival at the service location and a second cost for requesting the network-based service associated with declining request optimization (Liu ¶20 - A ride-sharing system may include a trip-planning application installed to user's mobile devices…The trip-planning application may be configured to perform route optimization in accordance with information received from the connected vehicle…The trip-planning application may be configured to facilitate ride-sharing decision-making by taking into account the status of vehicle routes across the modes of transportation, and differences among costs, time, and other factors).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses 
Regarding claims 7 and 17, Afzal in view of Liu discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches determining whether to perform request optimization for the first user includes determining whether to automatically perform request optimization for the first user; and Atty. Docket No.: UP-8313 App. No: 16/448,412wherein the executed instructions further cause the network system to, in response to determining to automatically perform request optimization for the first user, transmitting a set of content data to the user device to enable the user device to present a set of user interface features to request the network-based service, wherein the set of user interface features does not include a prompt for the first user to decline request optimization (Liu ¶74 - In many cases, the default may be to forego participation in the rent-sharing absent an affirmation by the user, but this setting may be defined differently in the passenger characteristics 306 for the user who may wish to always default to accepting any available rent-shares {i.e. no prompt}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool 
Regarding claims 8 and 18, Afzal in view of Liu discloses the set of user interface features includes a prompt for the first user to request the network-based service, the prompt displaying an estimated time of arrival at the service location and a cost for requesting the network-based service associated with performing request optimization (Afzal Fig. 7A-7E - Afzal ¶11 - FIGS. 7A-7E illustrate a series of graphical user interfaces that the transportation matching system provides to one or more requestor computing devices and/or provider computing devices in accordance with one or more embodiments).
Regarding claims 9, 10, and 19, Afzal in view of Liu discloses determining whether to perform request optimization for the first user is based further on historical data associated with the network-based service (Afzal ¶53 - In at least one embodiment, the transportation matching system 102 can analyze an activity history associated with the requestor computing device 118a).
Liu further teaches determining whether to perform request optimization for the first user is based further on user profile data associated with the first user (Liu ¶74 - In many cases, the default may be to forego participation in the rent-sharing absent an affirmation by the user, but this setting may be defined differently in the passenger characteristics 306 for the user who may wish to always default to accepting any available rent-shares).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624